                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 19-mc-80124-WHO
                                         IN THE MATTER OF STEPHANIE
                                         JANEL MARTIN,
                                   8
                                                                                            ORDER ADOPTING REPORT AND
                                   9                                                        RECOMMENDATION AND
                                                                                            DISMISSING CASE
                                  10
                                                                                            Re: Dkt. No. 6
                                  11

                                  12
Northern District of California
 United States District Court




                                              Plaintiff Stephanie Janel Martin has failed to address the deficiencies in her complaint that
                                  13
                                       the Hon. Sallie Kim identified in the Order Screening Complaint Pursuant to 28 U.S.C. § 1915,
                                  14
                                       and Martin did not respond to Judge Kim’s Referral for Reassignment and Report and
                                  15
                                       Recommendation for Dismissal. [Dkt. Nos. 3, 6]. For the reasons set forth in those Orders, with
                                  16
                                       which I agree in full, the complaint is dismissed with prejudice.
                                  17
                                              On May 10, 2019, Martin filed a “Final Notice of Bankruptcy and Insolvency and Probate
                                  18
                                       Action” and a “Final Decree and Order” that are signed by Martin as “Chief Magistrate.” [Dkt.
                                  19
                                       Nos. 1 and 2]. The filings appear to request documentation and information from both the state of
                                  20
                                       California and the California Franchise Tax Board and purport to award Martin millions of dollars
                                  21
                                       against the Franchise Tax Board for alleged failures related to her tax returns. Construing
                                  22
                                       Martin’s filings liberally as a complaint, Judge Kim found that Martin had failed to state a valid
                                  23
                                       claim for relief because she did not provide facts of any kind, specify what particular rights or
                                  24
                                       laws were violated, identify particular defendants, or state how she was harmed. [Dkt. No. 3].
                                  25
                                       Martin was given until June 17, 2019, to amend her complaint and address the deficiencies
                                  26
                                       identified. Id.
                                  27
                                              Martin never filed an amended complaint. Instead, on May 16, 2019 she filed a “Notice
                                  28
                                   1   Re: UCC Financing Statement” that purported to close this matter. [Dkt. No. 4]. Martin also

                                   2   appended a form to the notice listing the “State of California, Office of Governor” and the “State

                                   3   of California Franchise Tax Board” as debtors who together owe Martin 51 million dollars. Id.

                                   4   On June 17, 2019, Martin filed an “Official Notice of Change of Venue” where she stated that this

                                   5   court lacks jurisdiction and purported to vacate Judge Kim’s screening order. [Dkt. No. 5].

                                   6          Because Martin has not consented to the jurisdiction of a magistrate judge, and

                                   7   defendants have not been served and therefore have not made an election regarding the jurisdiction

                                   8   of a magistrate judge, Judge Kim ordered the clerk of court to reassign this case to a district judge.

                                   9   Referral for Reassignment and Report and Recommendation for Dismissal (“R&R Order”) [Dkt.

                                  10   No. 6]. On June 21, 2019, this case was reassigned to me. [Dkt. No. 7]. As the time for

                                  11   objections has passed and no objections have been filed, I now consider Judge Kim’s report and

                                  12   recommendation pursuant to 28 U.S.C. § 1915.
Northern District of California
 United States District Court




                                  13          Judge Kim held that Martin’s additional filings did not address any of the deficiencies

                                  14   outlined in the screening order and that Martin did not provide facts of any kind, specify what

                                  15   particular rights or laws were violated, identify particular defendants, or state how she has been

                                  16   harmed. R&R Order at 3. Judge Kim found that Martin’s pleadings lacked an arguable basis in

                                  17   both law and fact. Id. I agree.

                                  18          Judge Kim recommends that I dismiss this case with prejudice because Martin has already

                                  19   been given an opportunity to amend her pleadings to state a claim. Id. at 3-4. As the judge to

                                  20   whom this case was assigned, I find Judge Kim’s report thorough and correct; I adopt it in every

                                  21   respect. The complaint is dismissed with prejudice, and judgment shall be entered accordingly.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 5, 2019

                                  24

                                  25
                                                                                                     William H. Orrick
                                  26                                                                 United States District Judge
                                  27

                                  28
                                                                                         2
